Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 5.6 August 28, 2009 Wendys/Arbys Restaurants, LLC 1155 Perimeter Center West Atlanta, GA 30338 Ladies and Gentlemen: We have acted as special Indiana counsel to RTM Mid-America, LLC, an Indiana limited liability company (the Indiana Subsidiary), which is an indirect wholly-owned subsidiary of Wendys/Arbys Restaurants, LLC, a Delaware limited liability company (the Company), in connection with the Registration Statement on Form S-4 (the Registration Statement) of the Company, the Indiana Subsidiary and the other subsidiaries of the Company named therein as guarantors (collectively with the Indiana Subsidiary, the Guarantors), filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (the Act), and the rules and regulations thereunder (the Rules), relating to the registration under the Act of the Companys $565,000,000 aggregate principal amount of 10.00% Senior Notes due 2016 (the Exchange Notes) and the guarantees of the Exchange Notes by the Guarantors (the Guarantees). The Exchange Notes and the Guarantees are to be offered in exchange for the Companys outstanding $565,000,000 aggregate principal amount of 10.00% Senior Notes due 2016 (the Initial Notes) and the guarantees of the Initial Notes by the Guarantors. The Exchange Notes and the Guarantees will be issued by the Company and the Guarantors in accordance with the terms of the Indenture, dated as of June 23, 2009, among the Company, the Guarantors and U.S. Bank National Association, as trustee, as supplemented by the Supplemental Indenture, dated as of July 8, 2009 (the Indenture). Capitalized terms used herein, but not otherwise defined herein, shall have the meanings ascribed to such terms in the Indenture. This opinion is delivered to you at the request of the Indiana Subsidiary. In rendering the opinion set forth herein, we have reviewed or examined copies of the following documents: 1. the Articles of Conversion and Limited Liability Company Operating Agreement of the Indiana Subsidiary (the LLC Organization
